DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure filed 17 November 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al; (Publication number: US 2012/0307123 A1), hereafter Cok, in view of Nakamura et al; (Publication number: US 2006/0170658 A1), hereafter Nakamura, and in view of Koichiro Akasaka (Publication number: US 2016/0245961 A1), hereafter Akasaka.

Regarding claim 1:
	Cok discloses a detection device (Cok ABSTRACT; Figure 1) comprising: a substrate that has a detection region (Cok Figure 1 – substrate 10 includes a display area 11 which includes chiplets 20 including the image sensing function). Cok discloses a plurality of image sensor arrays 23 for performing the function of an image circuit (Cok Figures 1 – 3; chiplet 20 includes sensor array 23) and a plurality of lens provided so as to overlap the respective photodiodes (Cok Figure 1 – 3 and [0042]; lenslet 42 overlaps each of the image sensor arrays 23 in the display area 11)
	Cok does not disclose: 
 	i) a plurality of photodiodes provided in the detection region; and ii) a plurality of dummy lens that are provided in a peripheral region between an outer perimeter of the detection region and edges of the substrate and are provided so as to not overlap the photodiodes.
	However, Nakamura discloses a display device including function to input information from screen by light. More particularly, Nakamura discloses i) a plurality of photodiodes provided in the detection region (Nakamura Figure 3 shows the optical sensor 8 illustrates as a photodiode within the pixel of the display). 
	It would have been obvious to modify the sensor array 23 to include i) a plurality of photodiodes provided in the detection region, as claimed, because such a modification would be based on simple substitution of one known element for another producing a predictable result. More specifically, the sensor array 23 disclosed by Cok and the photodiode 8 discloses by Nakamura perform the same general and predictable function of detecting light which impinges onto the display surface. 
	Further, Akasaka discloses a lens array substrate, electrooptical device, electronic apparatus, and method of manufacturing lens array substrate. More particularly, Akasaka discloses: ii) a plurality of dummy lens that are provided in a peripheral region between an outer perimeter of the detection region and edges of the substrate and are provided so as to not overlap the photodiodes (Akasaka Figure 4B and [0086] discloses dummy microlenses MLd provided at the peripheral region of the display area and do not overlap lenses in the display area).
	It would have been obvious to further modify Cok (in view of Nakamura) to include ii) a plurality of dummy lens that are provided in a peripheral region between an outer perimeter of the detection region and edges of the substrate and are provided so as to not overlap the photodiodes, as claimed. Those skilled in the art would appreciate the ability to suppress shapes of microlenses in the display region.

Regarding claim 2:
	Cok (in view of Nakamura and Akasaka) discloses the dummy lenses are provided so as to overlap a drive circuit (Akasaka Figure 1 and 4B – the region 4B including the microlenses MLd are provided such they overlap the driver circuit 51, 52 when viewed along the X/Y- direction).
	Cok (in view of Nakamura and Akasaka) does not disclose the detection device according to claim 1, comprising: a plurality of scan line provided in the detection region and the that is provided in the peripheral region and is coupled to the scan lines.
	However, Akasaka further discloses a plurality of scan line provided in the detection region and the that is provided in the peripheral region and is coupled to the scan lines (Akasaka Figure 1 and 2 – driver circuit 51, 52 is provided outside region E and is connected to scan lines G1 – Gm). 
	It would have been obvious to further modify Cok (in view of Nakamura and Akasaka) to include a plurality of scan line provided in the detection region and the that is provided in the peripheral region and is coupled to the scan lines, as claimed. Those skilled in the art would appreciate the ability to control sequential driving of the display device, thereby forming an appropriate image presentable to the user.


Regarding claim 8:
	Cok (in view of Nakamura and Akasaka) discloses the detection device according to claim 1, wherein each of the photodiodes includes a plurality of partial photodiodes (Nakamura photodiode 8 are construed as claimed partial photodiode), and the lens are provided so as to overlap the respective partial photodiode (disclosed in combination since the photodiode 8 of Nakamura’s would be overlapped as described in Cok’s Figure 2 with lens 43).

Allowable Subject Matter
Claims 3 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

 	Regarding claim 3, the prior art does not disclose alone or in combination the detection device of claim 1, further including dummy lenses provided so as to overlap respective dummy photodiodes, as claimed.

Regarding claim 4, the prior art does not disclose alone or in combination the detection device of claim 1, further comprising the structure of the device, as claimed.

Regarding claim 5, claim 5 is dependent to claim 4 and is therefore similarly objected for those reasons discussed above.

Regarding claim 6, the prior art does not disclose alone or in combination the detection device of claim 1, further including a filter layer provided over the detection region and a region of the peripheral region that overlaps the dummy lenses.

Regarding claim 7, the prior art does not disclose the detection device of claim 1 further including at least one of the dummy lenses having a height different from a height of the lenses, as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623